
	
		II
		111th CONGRESS
		1st Session
		S. 1280
		IN THE SENATE OF THE UNITED STATES
		
			June 17, 2009
			Mr. Corker (for himself,
			 Mr. Warner, and Mr. Bennett) introduced the following bill; which
			 was read twice and referred to the Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To authorize the Secretary of the Treasury to delegate
		  management authority over troubled assets purchased under the Troubled Asset
		  Relief Program, to require the establishment of a trust to manage assets of
		  certain designated TARP recipients, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 TARP Recipient Ownership Trust Act of
			 2009.
		2.Authority of the
			 Secretary of the Treasury to delegate TARP asset managementSection 106(b) of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 5216(b)) is amended by inserting before
			 the period at the end the following: , and the Secretary may delegate
			 such management authority to a private entity, as the Secretary determines
			 appropriate, with respect to any entity assisted under this Act.
		3.Creation of
			 management authority for designated TARP recipients
			(a)Federal
			 assistance limitedNotwithstanding any provision of the Emergency
			 Economic Stabilization Act of 2008, or any other provision of law, no funds may
			 be expended under the Troubled Asset Relief Program, or any other provision of
			 that Act, on or after the date of enactment of this Act, until the Secretary of
			 the Treasury transfers all voting, nonvoting, and common equity in any
			 designated TARP recipient to a limited liability company established by the
			 Secretary for such purpose, to be held and managed in trust on behalf of the
			 United States taxpayers.
			(b)Appointment of
			 trustees
				(1)In
			 generalThe President shall appoint 3 independent trustees to
			 manage the equity held in the trust, separate and apart from the United States
			 Government.
				(2)CriteriaTrustees
			 appointed under this subsection—
					(A)may not be
			 elected or appointed Government officials;
					(B)shall serve at
			 the pleasure of the President, and may be removed for just cause in violation
			 of their fiduciary responsibilities only; and
					(C)shall serve
			 without compensation for their services under this section.
					(c)Duties of
			 trustPursuant to protecting the interests and investment of the
			 United States taxpayer, the trust established under this section shall, with
			 the purpose of maximizing the profitability of the designated TARP
			 recipient—
				(1)exercise the
			 voting rights of the shares of the taxpayer on all core governance
			 issues;
				(2)select the
			 representation on the boards of directors of any designated TARP recipient;
			 and
				(3)have a fiduciary
			 duty to the American taxpayer for the maximization of the return on the
			 investment of the taxpayer made under the Emergency Economic Stabilization Act
			 of 2008, in the same manner and to the same extent that any director of an
			 issuer of securities has with respect to its shareholders under the securities
			 laws and all applications of State law.
				(d)LiquidationThe
			 trustees shall liquidate the trust established under this section, including
			 the assets held by such trust, not later than December 24, 2011, unless the
			 trustees submit a report to Congress that liquidation would not maximize the
			 profitability of the company and the return on investment to the
			 taxpayer.
			4.DefinitionsAs used in this Act—
			(1)the term
			 designated TARP recipient means any entity that has received, or
			 will receive, financial assistance under the Troubled Asset Relief Program or
			 any other provision of the Emergency Economic Stabilization Act of 2008 (Public
			 Law 110–343), such that the Federal Government holds or controls, or will hold
			 or control at a future date, not less than a 20 percent ownership stake in the
			 company as a result of such assistance;
			(2)the term
			 Secretary means the Secretary of the Treasury or the designee of
			 the Secretary; and
			(3)the terms
			 director, issuer, securities, and
			 securities laws have the same meanings as in section 3 of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78c).
			
